Case 16-67955-bem       Doc 19    Filed 01/07/19 Entered 01/07/19 14:58:50               Desc Main
                                  Document     Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: January 7, 2019
                                                       _________________________________

                                                                Barbara Ellis-Monro
                                                           U.S. Bankruptcy Court Judge


 ________________________________________________________________

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


   IN RE:                                       )       CASE NO.: 16-67955-BEM
                                                )
   JEREMY DAUDELIN BARLOW                       )
                                                )       CHAPTER 7
                   Debtor.                      )


                             ORDER AND NOTICE OF HEARING

            On January 7, 2019, Debtor filed a Motion for Emergency Hearing (Doc. No. 18),

   seeking an emergency hearing on Debtor’s Motion to Reopen Closed Bankruptcy Case in

   Order to Avoid Lien (Doc. No. 13). For good cause shown, it is hereby

            ORDERED that Debtor’s Motion for Emergency Hearing is GRANTED. A

   hearing on Debtor’s Motion to Reopen Closed Bankruptcy Case in Order to Avoid Lien

   (Doc. No. 13) will be held on January 8, 2019, at 010:00 A.M. in Courtroom 1402,

   United States Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303. Debtor’s

   counsel is directed to serve this Order and Notice by e-mail, facsimile, or over-night mail
Case 16-67955-bem        Doc 19    Filed 01/07/19 Entered 01/07/19 14:58:50       Desc Main
                                   Document     Page 2 of 2


   on the Chapter 7 Trustee and all creditors and shall file a certificate evidencing such

   service prior to the hearing.

                                   [END OF DOCUMENT]



   Prepared by:

    /s/______________
   Howard Slomka
   Georgia Bar # 652875
   Slipakoff and Slomka, P.C.
   Attorney for Debtor
   2859 Paces Ferry Road, SE
   Suite 1700
   Atlanta, GA 30339
